DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
This communication is in response to the Amendments and Arguments filed on   11/23/2021. 
Claims 1-7, 9-11, 13, 14, 16-18, and 20-24 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
Applicant asserts in section III of the arguments that Rosenbluth does not teach a hydraulic or an air-pressure system within an acupressure band. The Examiner respectfully disagrees with this assertion. As noted in the Advisory Action, Rosenbluth 
Hence, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-11, 13, 14, 16-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsiartas et al. (U.S. PG Pub No. 2017/0084295), hereinafter Tsiartas, in view of Shrivastav et al. (U.S. PG Pub No. 2012/0116186), hereinafter Shrivastav, in view of Falevsky (U.S. Patent No. 9953650), hereinafter Falevsky, and .

Regarding claims 1, 14, and 21, Tsiartas teaches
(claim 1) A computerized method for implementing voice and acupressure-based lifestyle management comprising (a method for detecting aspects of a speaker’s state [0018]):
(claim 14) A computerized system useful for implementing voice and acupressure-based lifestyle management comprising (a system for detecting aspects of a speaker’s state [0018]):
(claim 14) at least one processor configured to execute instructions (the computing device includes a processor, where instructions are executable by one or more processors, i.e. configured to execute instructions [0039],[0056]);
(claim 14) at least one memory containing instructions when executed on the at least one processor, causes the at least one processor to perform operations that (the computing device includes a memory which may store a set of instructions that are executable by one or more processors [0039], [0056]):
(claim 21) A computerized method for implementing voice and acupressure-based lifestyle management comprising (a method for detecting aspects of a speaker’s state [0018]):

receiving, from a wearable device, digital sound data of a user (a wearable device which has one or more microphones, i.e. a wearable device, captures the ,
determining, from the digital sound data, voice characteristics of the user (the speech analytics system and the analytics engine extracts features from the audio signal, i.e. digital sound data, where the extracted features include acoustic phonetic, prosodic, voicing patterns, or other features, i.e. determining…voice characteristics, and where the audio signal is speech input from a user, i.e. voice characteristics of the user [0031],[0034]), 
wherein the voice characteristics include:
a speed at which the user is speaking (the analytics engine extracts features such as speaking rate, i.e. measuring the speed at which a user is speaking [0031]), 
determining whether the digital sound data includes at least one anomaly by comparing the voice characteristics with benchmark data for the user (an extracted feature from a digital audio stream of a speech input, i.e. digital sound data, is compared to the user’s previously-obtained speech analytics, i.e. comparing the voice characteristics with benchmark data for the user, where the meaning of a feature or indicator indicates a change in the user’s state over a period of time, i.e. determining…includes at least one anomaly [0041],[0047]) and, in response to determining the digital sound data includes the at least one anomaly, causing the wearable device to alert the user of the at least one anomaly (when a change of a speaker’s state is indicated based on a comparison of the current speech-derived speaker state indicators to indicators derived from previous speech instances, i.e. in response to determining the digital sound data includes the at least one anomaly, the ;
((claims 1 and 14) applying one or more trained models to the digital sound data to) determine whether the digital sound data includes at least one first negative voice attribute (the analytics model may be trained on various data input sets before being used in the system to analyze the user’s speech, i.e. applying one or more trained models to the digital sound data [0074-5], and the speaker state analytics may identify negative social episodes or stress based on the features extracted from the audio signal, such as features that indicate irritation, i.e. determine…includes at least one first negative voice attribute Fig. 3A,[0019],[0031],[0049],[0052]) and,….  
While Tsiartas provides the recognition of pauses in speech, and the provision of feedback using a wearable devices, Tsiartas does not specifically teach the measurement of pauses, the specific activation of a band of a wearable device where the wearable device is not acupressure enabled, or that the acupressure band comprises hydraulic or air-pressure systems, and thus does not teach
wherein the wearable device is not acupressure enabled and is coupled with an acupressure band that comprises at least one of a hydraulic or an air-pressure system;
a time spacing between a set of words, and 
a length of the set of words;
…in response to determining the digital sound data includes the at least one first negative voice attribute, causing the at least one of the hydraulic or the air-pressure system to activate within the acupressure band ((claim 21) so as to apply acupressure at one or more acupressure points).
Shrivastav, however, teaches a time spacing between a set of words (speech analysis can include acoustic features such as duration measurements, where duration can include the pause duration within a sentence, such as a non-speech silence longer than 50 ms, i.e. time spacing between a set of words [0029]), and 
a length of the set of words (speech analysis can include acoustic features such as duration measurements, where duration can include the total sentence duration, i.e. length of the set of words [0029]).
Tsiartas and Shrivastav are analogous art because they are from a similar field of endeavor in analyzing speech and biological signals to determine a user’s emotions. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recognition of speech pauses teachings of Tsiartas with the specific measurement of non-speech silences within sentences and the duration of a sentence as taught by Shrivastav. The motivation to do so would have been to achieve a predictable result of enabling information obtained from acoustic signals to complement or supplement physiological information to increase the accuracy of analysis (Shrivastav [0050]).
While Tsiartas in view of Shrivastav provides the provision of feedback using a wearable device, Tsiartas in view of Shrivastav does not specifically teach the activation of a band of a wearable device where the wearable device is not acupressure enabled, or that the acupressure band comprises hydraulic or air-pressure systems, and thus does not teach
wherein the wearable device is not acupressure enabled and is coupled with an acupressure band that comprises at least one of a hydraulic or an air-pressure system;
…in response to determining the digital sound data includes the at least one first negative voice attribute, causing the at least one of the hydraulic or the air- pressure system to activate within the acupressure band ((claim 21) so as to apply acupressure at one or more acupressure points).
Falevsky, however, teaches in response to determining the digital sound data includes the at least one first negative voice attribute, causing the … band of the wearable device to activate … (when a speaker’s biofeedback signal is categorized as having voice anger, such as if the speaker is shouting, i.e. determining the digital sound data includes the at least one first negative voice attribute (55:12-22,54-58), the wristband will provide feedback, such as a flashing light or mild shock, i.e. in response…causing the…band of the wearable device to activate (55:45-58),(61:28-31),(83:9-11)).
Tsiartas, Shrivastav, and Falevsky are analogous art because they are from a similar field of endeavor in analyzing speech and biological signals to determine a user’s emotion and provide feedback. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the provision of feedback using a wearable device teachings of Tsiartas, as modified by Shrivastav, with providing feedback specifically through a wristband as taught by Falevsky. The motivation to do so would have been to achieve a predictable result of 
While Tsiartas in view of Shrivastav and Falevsky provides the activation of a wearable device in response to specific feedback, Tsiartas in view of Shrivastav and Falevsky does not specifically teach that the wearable device is not acupressure enabled, and that the acupressure band comprises hydraulic or air-pressure systems, and thus does not teach
wherein the wearable device is not acupressure enabled and is coupled with an acupressure band that comprises at least one of a hydraulic or an air-pressure system;
…causing the at least one of the hydraulic or the air- pressure system to activate within the acupressure band ((claim 21) so as to apply acupressure at one or more acupressure points).
Rosenbluth, however, teaches wherein the wearable device is not acupressure enabled and is coupled with an acupressure band that comprises at least one of a hydraulic or an air-pressure system (the band may have a mechanical actuator, i.e. a band that comprises at least one of a hydraulic or an air-pressure system, to apply pressure at a specific location, such as an acupressure point, i.e. an acupressure band [0045:1-18], and the decision unit that performs processing, controlling, and sensing, i.e. wearable device, can be remote from the interface unit that makes therapeutic contact with the patient, i.e. is not acupressure enabled and is coupled with an acupressure band [0123],[0321]);
…causing the at least one of the hydraulic or the air- pressure system to activate within the acupressure band ((claim 21) so as to apply acupressure at one or more acupressure points) (the mechanical actuator, i.e. the hydraulic or the air- pressure system, is configured to apply pressure at a specific location, such as an acupressure point, i.e. apply acupressure at one or more acupressure points, when initiated by the control module upon detection of an event, i.e. causing the…system…to activate within the acupressure band [0045:1-18],[0047]).
Tsiartas, Shrivastav, Falevsky, and Rosenbluth are analogous art because they are from a similar field of endeavor in analyzing speech and/or biological signals to provide feedback. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of a wristband that activates in response to speech analysis teachings of Tsiartas, as modified by Shrivastav and Falevsky, with the decision unit being remote from the therapeutic interface unit, and the therapeutic unit including mechanical actuators as taught by Rosenbluth. The motivation to do so would have been to achieve a predictable result of enabling different device implementations that can be worn in a number of places on the body (Rosenbluth [0321]).

Regarding claim 2, Tsiartas in view of Shrivastav, Falevsky, and Rosenbluth teaches claim 1, and Falevsky further teaches
providing a real-time feedback that helps the user to adapt and adjust to be a better speaker (feedback signals are rendered to the conference speaker to provide information during the discussion, i.e. providing real-time feedback, so that the speaker .  
Where the motivation to combine is the same as previously presented.

Regarding claim 3, Tsiartas in view of Shrivastav, Falevsky, and Rosenbluth teaches claim 1, and Shrivastav further teaches
measuring, from the digital sound data, a breathing pattern of the user to determine a breath rate of the user (the acoustic data acquisition unit can acquire acoustic data including speech and non-verbal sounds, i.e. measuring, from the digital sound data, where the non-verbal sounds include respiration rate, i.e. a breathing pattern of the user to determine a breath rate of the user [0019], [0048:1-4], [0051], [0056:1-5]).
Where the motivation to combine is the same as previously presented.

Regarding claim 4, Tsiartas in view of Shrivastav, Falevsky, and Rosenbluth teaches claim 3, and Shrivastav further teaches 
the breath rate is measured with the user's speech (the acoustic data acquisition unit can acquire acoustic data including speech and non-verbal sounds, i.e. measured with the user’s speech, where the non-verbal sounds include respiration rate, i.e. breath rate [0019], [0048:1-4], [0051], [0056:1-5]).  
Where the motivation to combine is the same as previously presented.


receiving, from the wearable device, pulse rate data of the user (the speaker’s biofeedback signals include heart rate, i.e. pulse rate data of the user, which is measured by the speaker wearing clothing containing sensors, i.e. receiving, from the wearable device (55:12-20)).
Where the motivation to combine is the same as previously presented.

Regarding claim 6, Tsiartas in view of Shrivastav, Falevsky, and Rosenbluth teaches claim 1, and Shrivastav further teaches
determining an emotional state of the user based on a pulse rate, a breath rate, and a speech pattern of the user (characteristics such as the heartbeat, i.e. pulse rate, respiration rate, i.e. breath rate, and acoustic characteristics such as speaking rate, pause, and duration measurements, i.e. a speech pattern of the user, are used to determine a user’s emotional state, i.e. determining an emotional state of the user [0043:1-3], [0045], [0047], [0051], [0100]).  
Where the motivation to combine is the same as previously presented.

Regarding claim 7, Tsiartas in view of Shrivastav, Falevsky, and Rosenbluth teaches claim 6, and Falevsky further teaches 
providing feedback to the wearable device when the determined emotional state is a negative or highly emotional state (when a speaker’s biofeedback signal is categorized as having voice anger or the speaker is stressed, i.e. determined emotional .  
Where the motivation to combine is the same as previously presented.

Regarding claims 9 and 16, Tsiartas in view of Shrivastav, Falevsky, and Rosenbluth teaches claims 1 and 14, and Rosenbluth further teaches
the acupressure band comprises a computer networking system and one or more mechanical acupressure applicators (the band may have a mechanical actuator to apply pressure at a specific location, such as an acupressure point, i.e. acupressure band comprises…one or more mechanical acupressure applicators [0045:1-18], and the decision unit that performs processing, controlling, and sensing can be remote from the interface unit that makes therapeutic contact with the patient, and can be further integrated into an existing technology such as a smartphone, i.e. acupressure band comprises a computer networking system [0123],[0321]).  
Where the motivation to combine is the same as previously presented.

Regarding claims 10 and 17, Tsiartas in view of Shrivastav, Falevsky, and Rosenbluth teaches claims 1 and 14, and Rosenbluth further teaches
causing the acupressure-band to apply pressure to a specified acupressure point based on a detected user emotional state or a specified pulse rate of the user (the band may have a mechanical actuator to apply pressure at a .  
Where the motivation to combine is the same as previously presented.

Regarding claims 11 and 18, Tsiartas in view of Shrivastav, Falevsky, and Rosenbluth teaches claims 10 and 17, and Rosenbluth further teaches
the specified acupressure point comprises a PC6 acupressure point or an H7 acupressure point (the band may have a mechanical actuator to apply pressure at a specific location, i.e. specified acupressure point, such as an acupressure point including Ht7 or Pc6 [0045:1-18],[0298]).  
Where the motivation to combine is the same as previously presented.

Regarding claim 13, Tsiartas in view of Shrivastav, Falevsky, and Rosenbluth teaches claim 1, and Falevsky further teaches
wherein causing the wearable device to alert comprises activating an alarm sound or generating a haptic signal (the wristband will provide feedback, i.e. causing the wearable device to alert (55:45-58),(61:28-31), where feedback can include .  
Where the motivation to combine is the same as previously presented.

Regarding claim 20, Tsiartas in view of Shrivastav, Falevsky, and Rosenbluth teaches claim 14, and Tsiartas further teaches
the user's voice volume, pitch, resonance, signature, or melody are measured (acoustic characteristics of the speech can be measured, including loudness, i.e. volume, pitch, voice quality, i.e. resonance, and fundamental frequencies or voice prints, i.e. signature [0028], [0068], [0092:1-8], [0104]).

Regarding claim 22, Tsiartas in view of Shrivastav, Falevsky, and Rosenbluth teaches claim 21, and Tsiartas further teaches
applying a trained model to the digital sound data (the analytics model may be trained on various data input sets, i.e. trained model, before being used in the system to analyze the user’s speech, i.e. applying … to the digital sound data [0074-5]).

Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsiartas, in view of Shrivastav, in view of Falevsky, in view of Rosenbluth, and further in view of Hirashiki et al. (U.S. PG Pub No. 2018/0116906), hereinafter Hirashiki.

Regarding claim 23, Tsiartas in view of Shrivastav, Falevsky, and Rosenbluth teaches claim 1.

applying the one or more trained models to the digital sound data to determine an onset of a second negative voice attribute and, in response to determining the onset of the second negative voice attribute, proactively activating the at least one of the hydraulic or the air-pressure system within the acupressure band prior to occurrence of the second negative voice attribute.  
Hirashiki, however, teaches applying the one or more … models to the … data to determine an onset of a second negative … attribute and, in response to determining the onset of the second negative … attribute, proactively activating the … --acustimulation-- band prior to occurrence of the second negative … attribute (an algorithm build using historic data, i.e. trained model, is employed to compare the states of a user based on information such as heart rate and motion, to identify whether the user may awaken prior to the desired time, i.e. determine an onset of a second negative attribute and, in response to determining the onset of the second negative … attribute, and turn on discharging of the device to prevent awakening prior to the desired time, i.e. proactively activating the acustimulation band prior to occurrence of the second negative attribute [0061], where the discharging occurs at specific acupoints, i.e. acustimulation band [0045],[0063]).  
Where Tsiartas teaches that the negative attribute is specifically a negative voice attribute (Fig. 3A,[0019],[0031],[0049],[0052]).

Tsiartas, Shrivastav, Falevsky, Rosenbluth, and Hirashiki are analogous art because they are from a similar field of endeavor in analyzing speech and biological signals to determine a user’s emotion and provide feedback. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the provision of feedback in response to a state of a user teachings of Tsiartas, as modified by Shrivastav, Falevsky, and Rosenbluth, with the determination that an event may happen and providing feedback to prevent or lessen the occurrence of the event as taught by Hirashiki. The motivation to do so would have been to achieve a predictable result of assisting a user in staying asleep until the desired time to wake up (Hirashiki [0061]).

Regarding claim 24, Tsiartas in view of Shrivastav, Falevsky, and Rosenbluth teaches claim 1.
While Tsiartas in view of Shrivastav, Falevsky, and Rosenbluth provides applying pressure to specific locations, such as acupressure points, Tsiartas in view of Shrivastav, Falevsky, and Rosenbluth does not specifically teach the determination of where the points are on the user’s specific wrist, and thus does not teach
using the one or more trained models to determine where at least one acupressure point is on a wrist of the user, wherein the acupressure is applied to the at least one acupressure point.
using the one or more trained models to determine where at least one --acustimulation-- point is on a wrist of the user, wherein the --acustimulation-- is applied to the at least one acupressure point ( application may map the locations of all acupoints, i.e. determine where at least one --acustimulation-- point is, using an algorithm and repeated measurements of resistance between different points on the skin, i.e. using the one or more trained models [0047-9],[0064], where the measurements lead to the determination of the location of the desired acupoint that will receive the device discharge, i.e. wherein the --acustimulation-- is applied to the at least one acupressure point [0058], such as the acupoint H7 on the inner wrist, i.e. on a wrist of the user [0057]).
Where Rosenbluth teaches that the feedback is specifically acupressure ([0045:1-18]).
Tsiartas, Shrivastav, Falevsky, Rosenbluth, and Hirashiki are analogous art because they are from a similar field of endeavor in analyzing speech and biological signals to determine a user’s emotion and provide feedback. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the application of pressure to a specific acupressure point teachings of Tsiartas, as modified by Shrivastav, Falevsky, and Rosenbluth, with the use of an algorithm to confirm the location of the desired point as taught by Hirashiki. The motivation to do so would have been to ensure that the stimulation is provided to the desired location even if the physical position of the device shifts as a results of user movement (Hirashiki [0049]).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659